DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-070622, filed on 03/31/2016.

Status of Claims
2.	As per the submission to the Office filed on 02/26/2021, the following represents the changes from the previous claims: Claim 1 was amended. Claims 1-14 are presented for examination.

 Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priebe Jr. (US 3,466,783).
	a. Regarding claim 1, Priebe discloses a grip comprising a core layer 24 [handle portion 22 includes a core 24 of foam material, col. 3 lines 44-45] mounted on an external surface of a rod element [an inner layer of helically wound glass fiber thread, col. 4 lines 12-13, FIG. 3]; and a fiber-reinforced resin layer 25 covering an outer surface of the core layer [handle portion 22 is similar to the above-described handle portion 12 in that such includes a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6] wherein a continuous portion of the fiber-reinforced resin layer directly contacts an outer surface of the rod element [FIG. 3] such that reinforcement fibers in the fiber-reinforced resin layer conduct vibration from the rod element to the fiber-reinforced resin layer covering the outer surface of the core layer via the continuous portion.
24 [a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6, FIG. 3].
c. Regarding claim 4, Priebe discloses the grip of claim 1, wherein the fiber-reinforced resin layer  includes reinforcement fibers arranged along an axial direction of the rod element [a plurality of longitudinally parallel resin impregnated glass fiber strands, col. 2 lines 38-39; a plurality of resin-impregnated glass fibers are laid longitudinally around the core, col. 3 lines 33-34].
 	d. Regarding claim 5, Priebe discloses the grip of claim 1, wherein fiber-reinforced resin layer 25 has a smaller damping ratio than a damping ratio of core layer 24 [a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6, FIG. 3].
	e. Regarding claim 6, Priebe discloses the grip of claim 1 wherein core layer 24 is made of a resin foam [a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6; foam material, such as a polyurethane foam, col. 2 line 62] or a natural cork.
	f. Regarding claim 7, Priebe discloses the grip of claim 1 comprising an intermediate layer made of a resin provided between the core layer 24 and the fiber-reinforced resin layer 25 [the foam core is concentrically surrounded by a plurality of longitudinally parallel resin impregnated glass fiber strands or rovings. The glass fibers are cut and layered to follow the contour of the core and to extend from the core to define the tapered contour of the blade portion. Thereafter, the resin is cured so that the structure takes on a rigid self-supporting shape of the fishing rod, col. 2 lines 37-42].
g. Regarding claim 8, Priebe discloses fishing rod 21 having the grip of claim 1.
h. Regarding claim 10, Priebe discloses the fishing rod of claim 8 wherein a part of the fiber-reinforced resin layer covers a front end or a rear end of core layer 24 [a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6, FIG. 3].
[a plurality of longitudinally parallel resin impregnated glass fiber strands, col. 2 lines 38-39; a plurality of resin-impregnated glass fibers are laid longitudinally around the core, col. 3 lines 33-34].
 	j. Regarding claim 12, Priebe discloses the fishing rod of claim 8, wherein fiber-reinforced resin layer 25 has a smaller damping ratio than a damping ratio of core layer 24 [a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6, FIG. 3].
	k. Regarding claim 13, Priebe discloses the fishing rod of claim 8 wherein core layer 24 is made of a resin foam [a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6; foam material, such as a polyurethane foam, col. 2 line 62] or a natural cork.
	l. Regarding claim 14, Priebe discloses the fishing rod of claim 8 comprising an intermediate layer made of a resin provided between the core layer 24 and the fiber-reinforced resin layer 25 [the foam core is concentrically surrounded by a plurality of longitudinally parallel resin impregnated glass fiber strands or rovings. The glass fibers are cut and layered to follow the contour of the core and to extend from the core to define the tapered contour of the blade portion. Thereafter, the resin is cured so that the structure takes on a rigid self-supporting shape of the fishing rod, col. 2 lines 37-42].

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 2 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Priebe Jr. (US 3,466,783) in view of Miyao (US 5,792,551).  
a. Regarding claim 2, Priebe teaches the grip of claim 1 having the fiber-reinforced resin layer 25, rod element and core layer 24. Priebe does not specifically teach a part of the fiber-reinforced resin layer positioned between the rod element and the core layer. Miyao teaches part of fiber-reinforced resin layer 4 is positioned between the rod element and core layer 2 [a sheet-shaped cork material of which opposite surfaces are coated with a resin and a fiber reinforced composite resin layer 4 laminated on at least one surface of the sheet-shaped flexible cork material 2, col. 3 lines 24-26] for the purpose of providing a grip portion of a fishing rod with minimized increase of weight while exhibiting excellent shock absorbing properties and gripping or holding comfortability. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grip taught by Priebe to include a fiber-reinforced resin layer covering an outer surface of the core layer as taught by Miyao because doing so would have provided a grip portion of a fishing rod with minimized increase of weight while exhibiting excellent shock absorbing properties and gripping or holding comfortability.  
b. Regarding claim 9, Priebe teaches the rod of claim 8 having the fiber-reinforced resin layer 25, rod element, and core layer 24. Priebe does not specifically teach a part of the fiber-reinforced resin layer positioned between the rod element and the core layer. Miyao teaches part of fiber-reinforced resin layer 4 is positioned between the rod element and core layer 2 [a sheet-shaped cork material of which opposite surfaces are coated with a resin and a fiber reinforced composite resin layer 4 laminated on at least one surface of the sheet-shaped flexible cork material 2, col. 3 lines 24-26] for the purpose of providing a grip portion of a fishing rod with minimized increase of weight while exhibiting excellent shock absorbing properties and gripping or holding comfortability. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grip taught by Priebe to include a fiber-reinforced resin layer covering an outer surface of the core layer as taught by Miyao because doing so would have provided a grip portion of a fishing rod with minimized increase of weight while exhibiting excellent shock absorbing properties and gripping or holding comfortability.

Response to Arguments
7.	Applicant’s arguments from the response filed on 02/26/2021, see pages 4-5, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Priebe Jr. (US 3,466,783).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Ryan Larsen whose telephone number is (313)446-6578.  The examiner can normally be reached on Monday-Thursday;8am-4pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643